FOR IMMEDIATE RELEASE THURSDAY, AUGUST 16, 2007 HURCO REPORTS STRONG THIRD QUARTER RESULTS – SALES UP 33% AND EARNINGS UP 36%. INDIANAPOLIS, INDIANA, — August 16, 2007, Hurco Companies, Inc., (Nasdaq, Global Select Market: HURC) today reported net income of $5,163,000, or $.80 per share, for its third fiscal quarter, which ended July 31, 2007, compared to $3,802,000, or $.59 per share, for the corresponding period in 2006.For the first nine months of fiscal 2007, Hurco recorded net income of $15,239,000, or $2.37 per share, compared to $10,764,000, or $1.68 per share, for the corresponding period in 2006. Sales and service fees for the third quarter of fiscal 2007 were $48,555,000, an increase of $11,958,000, or 33%, from the amount for the prior year period.Approximately 6% of the year-over-year increase reflects the effect of a weaker U.S. dollar when translating foreign sales to U.S. dollars for financial reporting purposes.These results reflect increased demand, primarily driven by the European markets.During the latest quarter, sales and service fees increased in Europe by $10,987,000, or 50% and in North America sales and service fees increased by $1,789,000, or 16%, compared to the third quarter of 2006.Sales and service fees for Asia decreased by $818,000, or 25%, primarily due to the timing of two large non-recurring orders received in the third quarter of last year.Sales and service fees for the nine months ended July 31, 2007 totaled $137,927,000, an increase of $32,575,000, or 31%, over the corresponding period in 2006.Approximately 7% of the year-over-year increase reflects the effect of a weaker U.S. dollar when translating foreign sales to U.S. dollars for financial reporting purposes. New orders booked during the third quarter of fiscal 2007 totaled $48,645,000, an increase of $10,685,000, or 28%, over the amount recorded in the third quarter of fiscal 2006.During the latest quarter, orders increased in Europe and North America by $8,392,000, or 35%, and $3,594,000, or 35%, respectively, compared to the third quarter of 2006.Orders for Asia decreased by $1,301,000, or 36%, due to the related sales issue described above.For the nine months ended July 31, 2007, new orders totaled $144,193,000, an increase of $31,513,000, or 28%, over the corresponding period in 2006.The impact of currency translation on new orders booked was consistent with the impact on sales and service fees on a quarter and year-to-date basis. Gross margin for the third quarter of fiscal 2007 was 38% compared to 35% for the prior year period, as a result of higher volume and a more favorable product mix.Selling, general and administrative expenses were $10,228,000, an increase from the $7,392,000 reported in the prior year period.The increase was due to the effects of foreign currency translation of foreign operating expenses and expenses related to market expansion, commissions, and other administrative expenses. Cash increased by $2,762,000 for the third quarter to $37,219,000 as working capital performance remains strong with increased sales. Michael Doar, Chairman and Chief Executive Officer, stated, “Ourglobal supply chain strategy continues toyield operational and financial benefits that allow us to focus on new product development, efficient worldwide release of new products, and targeted growth.The newest technology development for all of our products is WinMax®, the software that powers our integrated control. Building on the momentum from the U.S. rollout of WinMax®, we are focused on its worldwide release”. Hurco Companies, Inc. is an industrial technology company that designs and produces interactive computer controls, software and computerized machine tools for the worldwide metal cutting and metal forming industry. The end market for the Company's products consists primarily of independent job shops and short-run manufacturing operations within large corporations in industries such as the aerospace, defense, medical equipment, energy, transportation and computer equipment. The Company is based in Indianapolis, Indiana, and has sales, application engineering and service subsidiaries in High Wycombe, England; Munich, Germany; Paris, France; Milan, Italy; Shanghai, China and Singapore, along with manufacturing operations in Taiwan and China. Products are sold through independent agents and distributors in the United States, Europe and Asia. The Company also has direct sales forces in the United Kingdom, Germany, France, Italy, and Asia. Web Site:www.hurco.com This news release contains forward looking statements which involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These factors include, among others, changes in general economic and business conditions that affect demand for computerized machine systems, computer numerical control systems and software products, changes in manufacturing markets, innovations by competitors, our ability to protect our intellectual property, fluctuations in exchange rates, fluctuations in prices of raw materials, changes in market demands, quality and delivery performance by our contract manufacturers and governmental actions and initiatives including import and export restrictions and tariffs. Contact: John G. Oblazney Vice President & Chief Financial Officer 317-293-5309 Hurco Companies, Inc. CONDENSED CONSOLIDATED BALANCE SHEET (In thousands, except per-share data) July 31, October 31, 2007 2006 (unaudited) (audited) ASSETS Current assets: Cash and cash equivalents $ 37,219 $ 29,846 Accounts receivable 26,968 22,248 Inventories 53,836 43,343 Deferred tax assets, net 3,965 2,768 Investments 2,114 - Other 6,433 2,677 Total current assets 130,535 100,882 Property and equipment: Land 761 761 Building 7,234 7,234 Machinery and equipment 14,111 12,952 Leasehold improvements 1,291 1,147 23,397 22,094 Less accumulated depreciation and amortization (13,913 ) (12,944 ) 9,484 9,150 Deferred tax assets, net 966 1,121 Software development costs, less amortization 6,229 5,580 Investments and other assets 6,662 7,381 $ 153,876 $ 124,114 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 36,036 $ 26,605 Accrued expenses 25,215 17,599 Current portion of long-term debt - 136 Total current liabilities 61,251 44,340 Non-current liabilities: Long-term debt - 3,874 Deferred credits and other obligations 645 525 Total liabilities 61,896 48,739 Shareholders' equity: Preferred stock:no par value per share; 1,000,000 shares - - authorized; no shares issued Common stock:no par value; $.10 stated value per share; 12,500,000 shares authorized; and 6,389,720 and 6,346,520 shares issued, respectively 639 635 Additional paid-in capital 50,847 50,011 Retained earnings 43,719 28,480 Accumulated other comprehensive income (3,225 ) (3,751 ) Total shareholders' equity 91,980 75,375 $ 153,876 $ 124,114 Hurco Companies, Inc. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (In thousands, except per-share data) Three Months Ended Nine Months Ended July 31, July 31, 2007 2006 2007 2006 (unaudited) (unaudited) Sales and service fees $ 48,555 $ 36,597 $ 137,927 $ 105,352 Cost of sales and service 30,138 23,762 85,838 68,412 Gross profit 18,417 12,835 52,089 36,940 Selling, general and administrative expenses 10,228 7,392 28,883 20,828 Operating income 8,189 5,443 23,206 16,112 Interest expense (income) (85 ) 78 (48 ) 242 Other income (expense), net 548 83 1,406 408 Income before taxes 8,822 5,448 24,660 16,278 Provision for income taxes 3,659 1,646 9,421 5,514 Net income $ 5,163 $ 3,802 $ 15,239 $ 10,764 Earnings per common share Basic $ 0.81 $ 0.60 $ 2.39 $ 1.71 Diluted $ 0.80 $ 0.59 $ 2.37 $ 1.68 Weighted average common shares outstanding Basic 6,379 6,308 6,379 6,308 Diluted 6,440 6,392 6,435 6,393 OTHER CONSOLIDATED FINANCIAL DATA Three Months Ended Nine Months Ended July 31, July 31, Operating Data: 2007 2006 2007 2006 (unaudited) (unaudited) Gross margin 37.9 % 35.1 % 37.8 % 35.1 % SG&A expense as a percentage of sales 21.1 % 20.2 % 20.9 % 19.8 % Operating income as a percentage of sales 16.9 % 14.9 % 16.8 % 15.3 % Income before taxes as a percentage of sales 18.2 % 14.9 % 17.9 % 15.5 % Effective Tax Rate 41.5 % 30.2 % 38.2 % 33.9 % Depreciation 589 385 1,376 1,117 Capital expenditures 656 921 2,298 2,118 Balance Sheet Data: 7/31/2007 7/31/2006 Working capital (excluding short term debt) $ 69,284 $ 52,747 Days sales outstanding 44 52 Inventory turns 2.2 2.3 Capitalization Total debt $ - $ 4,042 Shareholders' equity 91,980 70,384 Total $ 91,980 $ 74,426
